284 S.W.3d 777 (2009)
Kevin A. JOHNSON, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 91521.
Missouri Court of Appeals, Eastern District, Division Four.
June 9, 2009.
Scott Thompson, District Defender, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, Karen L. Kramer, Assistant Attorney General, Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., MARY K. HOFF, J., and KENNETH M. ROMINES, J.
Prior report: 182 S.W.3d 667.

ORDER
PER CURIAM.
Kevin A. Johnson (Movant) appeals from the motion court's Findings of Fact, Conclusions of Law, and Order (judgment) denying his Amended Motion to Vacate, Set Aside, or Correct Judgment and Sentence, filed pursuant to Rule 29.15, following an evidentiary hearing.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claim of error to be without merit. An extended opinion would have no precedential value or serve any jurisprudential purpose. The motion court's judgment is affirmed. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).